Citation Nr: 0826109	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  05-09 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for a low back disability, characterized as herniated nucleus 
pulposis at the L4-5 level and degenerative disc disease 
(DDD) at the L4-5 and L5-S1 levels, prior to August 10, 2006.

2.  Entitlement to a rating in excess of 40 percent for a low 
back disability, characterized as herniated nucleus pulposis 
at the L4-5 level and DDD at the L4-5 and L5-S1 levels, from 
August 10, 2006.

3.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the left lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the right lower extremity.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1998 to February 
2001. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2002 rating decision in which the RO granted 
service connection for herniated nucleus pulposis at the L4-5 
level and DDD at the L4-5 and L5-S1 levels and awarded a 20 
percent rating, effective February 3, 2001.  The RO notified 
the veteran of this determination by letter dated in October 
2002.  In October 2003, the veteran filed a notice of 
disagreement (NOD) to the assigned initial rating.  A 
statement of the case (SOC) was issued in October 2004, and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in March 2005 
(within the extended time period granted by the RO).  In an 
October 2005 supplemental SOC (SSOC), the RO continued the 
denial of a higher initial rating.

In August 2006, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at a satellite 
office of the RO in San Antonio, Texas; a transcript of that 
hearing is of record.  During the hearing, the appellant 
submitted additional evidence to the Board, waiving initial 
RO consideration of the evidence.  The Board accepts that 
evidence for inclusion in the record.  See 38 C.F.R. § 20.800 
(2007). 

In March 2007, the Board remanded this appeal to the RO (via 
the Appeals Management Center (AMC), in Washington, D.C.) for 
further action, to include scheduling neurological and 
orthopedic examinations and obtaining additional records.  
After accomplishing the requested action, the AMC, in an 
October 2007 rating action, increased from 20 percent to 40 
percent the rating for the veteran's low back disability, 
effective August 10, 2006.  In that same rating decision, the 
RO/AMC also granted separate ratings for bilateral lower 
extremity radiculopathy and awarded a 10 percent rating for 
each leg, effective August 10, 2006.  

In an October 2007 SSOC, the MC denied an initial rating in 
excess of 20 percent for his low back disability, prior to 
August 10, 2006, and denied a rating in excess of 40 percent 
for his low back disability, since August 10, 2006.  It also 
confirmed the veteran's separate 10 percent ratings for 
radiculopathy of right and left lower extremities.

As this appeal emanates from a request for a higher initial 
rating following the grant of service connection, the Board 
has characterized the initial rating claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).  Moreover, while the veteran has been assigned 
a higher rating of 40 percent for the low back (as well 
assigned separate ratings for radiculopathy affecting each 
lower extremity), because higher ratings before and since 
August 10, 12006 are available, and the appellant is presumed 
to seek the maximum available benefit, the Board has 
recharacterized the appeal as now encompassing the matters se 
forth on the title page.  Id.; AB v. Brown, 6 Vet. App. 35, 
38 (1993).




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each matter herein decided has been accomplished.

2..  From the February 3, 2001, effective date of the grant 
of service connection to September 22, 2002, medical evidence 
does not show severe intervertebral disc syndrome (IVDS), 
severe limitation of motion of the lumbar spine, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion, abnormal 
mobility on forced motion, or ankylosis.  

3.  A lack of medical evidence from September 23, 2002 to 
September 25, 2003 reflects no incapacitating episodes of 
IVDS and no separately ratable neurological manifestations of 
the veteran's service-connected low back disability. 

4.  Medical evidence from September 26, 2003 to August 9, 
2006 reflects forward flexion of the thoracolumbar spine 
greater than 30 degrees, no ankylosis of the entire 
thoracolumbar spine, no incapacitating episodes of IVDS, and 
no separately ratable neurological manifestations of the 
veteran's service-connected low back disability.

5.  Medical evidence since August 10, 2006 reflects forward 
flexion of the thoracolumbar spine from 0 to 30 degrees, but 
no ankylosis of the spine, and no incapacitating episodes of 
IVDS.  

6.  Since the August 10, 2006, effective date of the grant of 
service connection for radiculopathy of the left lower 
extremity, medical evidence reflects intact motor function, 
some numbness, and slightly depressed reflexes in the left 
knee comparable to no more than mild incomplete paralysis of 
the left lower extremity.

7.  Since the August 10, 2006, effective date of the grant of 
service connection for radiculopathy of the right lower 
extremity, medical evidence reflects intact motor function, 
altered sensations in the leg and foot, and slightly 
depressed reflexes in the right knee comparable to no more 
than mild incomplete paralysis of the right lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for a low back disability, characterized as herniated 
nucleus pulposis at the L4-5 level and DDD at the L4-5 and 
L5-S1 levels, for the period prior to August 10, 2006, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.49, 4.71, 4.71a, Diagnostic Code (DC) 5293 (as 
in effect prior to September 23, 2002); and DC 5293 (as in 
effect since September 23, 2002); General Rating Formula for 
renumbered Diagnostic Codes 5235-5243 and Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(as in effect since September 26, 2003).

2.  The criteria for a rating in excess of 40 percent for a 
low back disability, characterized as herniated nucleus 
pulposis at the L4-5 level and DDD at the L4-5 and L5-S1 
levels, from August 10, 2006, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.49, 4.71, 4.71a, General Rating Formula for renumbered 
Diagnostic Codes 5235-5243 and Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(as in effect since September 26, 2003).

3.  The criteria for an initial rating in excess of 10 
percent for radiculopathy of the left lower extremity, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.20, 4.124a, DC 8520 (2007).

4.  The criteria for an initial rating in excess of 10 
percent for radiculopathy of the right lower extremity, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.20, 4.124a, DC 8520 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, the veteran was provided notice of the 
criteria for higher ratings for his back disability in the 
October 2004 SOC (which suffices for Dingess/Hartman).  A May 
2005 post-rating letter provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claim for a higher rating, what information 
and evidence must be submitted by the appellant, what 
information and evidence would be obtained by VA, and the 
need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claim.  Also, a 
March 2007 letter informed the veteran how disability ratings 
and effective dates are assigned, and the type of evidence 
that impacts those determinations, also consistent with 
Dingess/Hartman.  

After issuance of each notice described above, and 
opportunity for the appellant to respond, the October 2007 
SSOC reflects readjudication of the claims.  Hence, the 
veteran is not shown to be prejudiced by the timing of this 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records; private medical records; 
outpatient treatment records from the Corpus Christi VA 
outpatient clinic and the Audie L. Murphy Memorial VAMC in 
San Antonio, Texas; and reports of VA examinations.  Also of 
record is the transcript of the August 2006 RO hearing, as 
well as various written statements provided by the veteran, 
his spouse, business associates, neighbors, his pastor, and 
by his representative, on his behalf.  

The Board also notes that the AMC's March 2007 letter asked 
the appellant for authorization to obtain records from the 
San Antonio University Hospital Pain Management Center which 
included a neurosurgery consultation, but the veteran never 
responded.  The Board finds that no further RO action to 
obtain relevant records is required.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the appellant has been notified and made aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by application of 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the question for consideration is entitlement to a higher 
initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.

Historically, by rating action of August 2002, the RO granted 
service connection and assigned an initial 20 percent rating 
for a low back disability, characterized as herniated nucleus 
pulposis at the L4-5 level and DDD at the L4-5 and L5-S1 
levels, effective from February 3, 2001.  The initial rating 
was assigned under the provisions of 38 C.F.R. § 4.71a, 
former Diagnostic Code (DC) 5293 (for rating intervertebral 
disc syndrome (IVDS)).  In an October 2007 rating decision, 
the RO increased the veteran's rating to 40 percent, 
effective from August 10, 2006, under the provisions of 
38 C.F.R. § 4.71a, DC 5243 (for rating IVDS).  

Effective September 23, 2002, the criteria for rating IVDS 
was revised, and, effective September 26, 2003, VA revised 
the criteria for rating all disabilities of the spine, 
including IVDS.  As there is no indication that the revised 
criteria are intended to have a retroactive effect, the Board 
has the duty to adjudicate the claim only under the former 
criteria for any period prior to the effective date of the 
new diagnostic codes, and to consider the revised criteria 
for the period beginning on the effective date of the new 
provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, as appropriate, and 
has given the appellant notice of both criteria in the SOC.  
Hence, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable rating criteria, as appropriate.

A.  Rating Criteria prior to September 23, 2002

Prior to September 23, 2002, IVDS was rated under DC 5293 as 
follows: moderate IVDS, with recurring attacks, was rated 20 
percent disabling; severe IVDS, with recurring attacks with 
intermittent relief, was rated 40 percent disabling; 
pronounced IVDS, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, an absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief, was rated 60 percent disabling. 

Considering the pertinent evidence in light of the criteria 
of former DC 5293 (as in effect prior to September 23, 2002), 
the Board finds that a rating in excess of 20 percent for the 
veteran's low back disability is not warranted for the period 
under consideration.

The report of a June 2002 fee-based VA examination showed 
that the veteran complained of constant pain and that he was 
unable to do any heavy lifting or repetitive bending.  He 
also had problems running or walking long distances.  He said 
that the pain radiated down the left leg to the bottom of his 
foot with a few episodes of tingling sensation.  He also felt 
that the leg gave him a piercing pain that radiated upwards.  
On examination, range of motion of the lumbar spine included: 
flexion to 70 degrees with pain at 75 degrees, extension to 
20 degrees with pain at 25 degrees, right lateral to 40 
degrees, left lateral to 40 degrees, right rotation to 35 
degrees, and left rotation to 35 degrees.  The examiner noted 
that range of motion was limited by pain.  There was no 
evidence of ankylosis.  The lumbar spine showed no evidence 
of radiation of pain or movement or muscle spasm.  There was 
tenderness across the lumbar area with a straight leg raising 
positive of 40 degrees on the right and at 30 degrees on the 
left.  There was evidence of radiculopathy present on the 
left side with shooting pain along the left lower extremity.  
On neurological examination, motor and sensory functions were 
normal for both lower extremities.  X-rays of the lumbar 
spine showed a normal lumbar spine.  The examiner diagnosed 
chronic lumbosacral sprain and DDD of the lumbosacral spine.  
A subsequent MRI scan showed herniated nucleus pulposis at 
the L4-5 level and DDD at L4-5 and L5-S1 levels.

The Board finds that the medical evidence as noted above does 
not show symptoms that warrant a rating in excess of 20 
percent prior to September 23, 2002.  While the evidence 
shows complaints of constant back pain with some complaints 
of radiculopathy in the left lower extremity, there was no 
evidence of actual impaired motor or sensory function, or of 
any neurological abnormalities.  The evidence does not 
otherwise show the presence of symptoms required for a 40 
percent rating, i.e., severe IVDS with recurring attacks with 
intermittent relief under DC 5293.

The Board also finds that no higher rating is assignable 
pursuant to other potentially applicable rating criteria in 
effect prior to September 23, 2002.  Under the criteria of 
former DC 5292 (as in effect prior to September 26, 2003), 
moderate limitation of motion of the lumbar spine warrants a 
20 percent rating and severe limitation of motion of the 
lumbar spine warrants a 40 percent rating.  38 C.F.R. 
§ 4.71a, DC 5292.  There is no evidence of severe limitation 
of motion of the lumbar spine that would warrant a 40 percent 
rating under DC 5292.  Under the criteria of former DC 5295 
(as in effect prior to September 26, 2003), severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space warrants a 40 percent rating.  
38 C.F.R. § 4.71a, DC 5295.  The evidence prior to September 
23, 2002 does not show severe lumbosacral strain which would 
warrant a 40 percent rating under DC 5295.  

Further, no other diagnostic code provides any basis for 
assignment of any higher rating during the period in 
question.  Under the former criteria, ratings in excess of 20 
percent are available for residuals of a fractured vertebrae, 
or for unfavorable ankylosis of the lumbar spine or for 
ankylosis of the entire spine; however, as the medical 
evidence does not demonstrate that the veteran's DDD involved 
any of the above, there is no basis for evaluation of the 
disability under former Diagnostic Codes 5285, 5286 or 5289, 
respectively.

B.  Rating Criteria from September 23, 2002 

Effective September 23, 2002, IVDS (still rated under DC 
5293) was to be evaluated by one of two alternative methods: 
on the basis of total duration of incapacitating episodes 
over the previous 12 months, or, alternatively, by combining 
under 38 C.F.R. § 4.25 separate ratings for its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher rating.  For purposes of evaluation 
under former DC 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician, and chronic orthopedic and 
neurological manifestations mean orthopedic and neurological 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5293, Note 
(1) (2003).

Effective September 26, 2003, the Diagnostic Code for IVDS 
was renumbered as 5243.  However, the criteria for rating all 
spine disabilities, to include IVDS, are now set forth in a 
General Rating Formula for Diseases and Injuries of the 
Spine.  The revised criteria provide that IVDS is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine (to include consideration 
of separate rating for orthopedic and neurological 
manifestations) or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  

Under the General Rating Formula, a 20 percent rating is 
assignable for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees.  A 40 percent rating is 
assignable where forward flexion of the thoracolumbar spine 
is 30 degrees or less, or there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is 
assignable for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is assignable for 
unfavorable ankylosis of the entire spine.  These criteria 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2007).

The evidence pertaining to the post-September 26, 2003 rating 
criteria until August 9, 2006, includes a treatment note from 
the veteran's chiropractor, P.E.S., D.C., dated in October 
2003.  The veteran complained of low back pain, referred to 
left heel on the posterior aspect of the leg, and pain in his 
left arm which began the previous evening.  Twice in the past 
six months he had bilateral elbow pain and cervical 
discomfort and frequent headaches.  Lumbar flexion was 
measured to 50 degrees and extension to 18 degrees.  Left leg 
raise referred pain down into the heel following a sciatic 
distribution.  Occasionally noted was a Dejarnes Triad, which 
provoked pain in the left lower extremity.  The veteran was 
negative to any bowel or bladder changes.  Upper extremities 
showed normal motor strength and sensation.  The chiropractor 
diagnosed sciatica, lumbar disc, tension headache and muscle 
spasms.  The provider offered muscle stimulation and a moist 
heat pack and treatment three times a week for two weeks with 
reevaluation.  He noted that the veteran appeared to be in 
significant pain and did not appear to have received any 
relief from other modes of treatment.

Lay statements dated in October 2003 from the veteran's 
employer, fellow employees and neighbors, and his church 
pastor attested to the fact that he had back pain which 
limited his mobility.

A June 2004 VA medical record noted the veteran's clinic 
visit for an evaluation of his back.  The veteran complained 
of constant pain in the low back and on his left side 
(occasionally on his right side as well).  The left side pain 
was experienced in his left hip, and his entire leg to above 
the left heel.  It was present all the time and was not 
shooting in nature.  On examination, his back was tender over 
the left upper lumbar area.  His deep tendon reflexes were 
within normal limits.  Some limitation to lumbar flexion was 
noted.  There was normal sensation over the lateral foot and 
the greater toe web space.  The veteran was noted to walk 
with a slight limp.

A November 2004 VA medical record noted that the veteran had 
lower back pain radiating to the left lower extremity since 
service.  The veteran complained of constant pain which 
sometimes wakened him at night.  It was also noted that the 
veteran had gained 60 pounds since discharge from service.  A 
VA magnetic resonance imaging (MRI) scan that month showed 
disc protrusions at the L4-5 and L5-S1 levels.  There was no 
evidence of displacement of the exiting left nerve root at 
the S1 level.  

A February 2005 VA neurosurgery consultation showed that the 
veteran complained of lower back pain radiating to his left 
buttock, left post thigh, left lateral calf, and the dorsal 
lateral aspect of his left foot since February 2000, and to 
the same locations on his right side approximately one year 
ago.  These symptoms were constant on the left side since 
approximately June 2000 and were intermittent for the right 
lower extremity.  The veteran estimated pain distribution as 
60 percent to the left lower extremity and 40 percent to the 
back.  Pain in the back was most of the day every day, pain 
in the left lower extremity was listed as constant every day, 
and pain in the right lower extremity was occasionally for 
hours.  Provocative factors were listed as standing or 
sitting for more than 10 minutes and lifting over 10 pounds.  
Some tingling in the lower extremities was noted, but no 
numbness or decreased sensation were noted.  The veteran 
denied foot drop or dropping things.  Motor tests for both 
lower extremities were 5/5 and deep tendon reflexes were 2+.  
The veteran was able to heel/toe walk without complaint.  X-
rays of the lumbar spine showed no gross abnormalities.  The 
veteran was referred to a pain clinic and physical therapy.

A March 2005 VA medical record revealed that the veteran 
underwent a course of physical therapy to decrease his lower 
back pain.

An April 2005 VA physical therapy note showed that the 
veteran continued to rate his lower back and left leg pain as 
a 3 or 4 on a scale of 10, though a few days previous he 
rated his lower back pain as a 6 to 7 after significant 
driving without a lumbar roll.  He said that walking for 
exercise led to severe pain later.  He was educated on use of 
a TENS unit as well as extension exercises, walking, sitting 
with a lumbar roll, and use of lumbar support.

A May 2005 VA medical record noted that the veteran was seen 
at a VA pain clinic for his herniated disc and back and leg 
pain.  The veteran described low back pain which radiated 
down both legs, the left more than the right.  He described 
the pain as burning, sharp, stabbing, throbbing, and 
progressive.  This pain usually was brought on by bending and 
by walking.  The veteran claimed that he was never free of 
pain and that his lower back pain was a 6, his right leg pain 
was a 4, and his left leg pain was a 7.  A sensory 
examination revealed decreased touch, pin prick and 
temperature sensation on the left side.  A positive left 
straight leg test showed pain radiating to the left leg with 
45 degrees.  Tests of motor strength for both the left and 
right sides were normal.  No neurological signs were noted.  
Later that month, the veteran underwent a lumbar epidural 
which he tolerated well.  A discharge summary at the pain 
clinic noted that the veteran stated that his pain condition 
was better.

The report of a September 2005 VA examination noted that the 
veteran had lost two days from work in the past year due to 
his back condition, but this time off was not prescribed by a 
physician.  The examiner also noted that the veteran had 
gained 70 to 80 pounds since leaving service and was morbidly 
obese.  On examination, the veteran was observed ambulating 
into the clinic without assistance.  He had an exaggerated, 
wide-based teetering type gait and used a long staff as a 
walking stick.  Range of motion measured forward flexion to 
45 degrees, extension to 25 degrees, lateral bending was 0 to 
15 degrees to the left and 0 to 20 degrees to the right, and 
rotation was 0 to 20 degrees bilaterally.  The veteran 
complained of pain with forward flexion and extension as well 
as with repetition.  He was tender in the midline and to the 
left transverse lumbar area, although there was no 
paravertebral muscle spasm.  Heel/toe walking was intact.  
Straight-leg raising at 15 degrees in the supine position 
elicited a complaint of lower back pain, while straight leg 
raising to 90 degrees actively in the seated position 
elicited no discomfort.  Goldwaite and pelvic rock tests were 
unobtainable due to body mass.  Range of motion of the lower 
extremities was essentially intact and limited only by body 
mass.  Motor strength for the lower extremities was graded 
5/5 throughout.  Deep tendon reflexes were 2+ and symmetrical 
with augmentation and distraction.  Distal sensation was 
intact to light touch.  X-rays of the thoracic and lumbar 
spine and both sacroiliac joints showed no significant 
abnormalities.  The examiner diagnosed DDD in the lumbosacral 
spine, but without objective clinical evidence of lower 
extremity radiculopathy or spasm.  

Considering the pertinent evidence in light of the revised 
criteria, the Board finds that a rating in excess of 20 
percent for the veteran's low back disability is not 
warranted for the period under consideration.

First, the Board notes that there is no medical evidence 
directly pertinent to the period from September 23, 2002 to 
September 25, 2003.  Moreover, the medical evidence from 
September 26, 2003 to August 9, 2006 clearly does not reflect 
a basis for more than a 20 percent rating under the General 
Rating Formula.  Considering the pertinent findings with 
respect to the veteran's primary orthopedic manifestation--
limitation of motion with pain--would result in no more than 
a maximum 20 percent rating, based on consideration of the 
findings on VA examination in September 2005 of forward 
flexion no worse than 45 degrees.  Furthermore, the combined 
thoracolumbar range of motion is 145 degrees, which is 
consistent with the criteria for a 20 percent rating.  The 
October 2003 chiropractor's measurement of lumbar flexion to 
50 degrees is also consistent with a 20 percent rating.  
Significantly, there is no evidence of any actual or 
comparable ankylosis of the lumbar spine so as to warrant 
more than a 20 percent rating under the criteria of the 
General Rating Formula.  

Prior to August 10, 2006, there also is no medical evidence 
of any separately ratable neurological disability.  The 
objective findings presented in the February 2005 VA 
neurology consultation and the September 2005 VA examination 
report contain no clinical indications of any neurological 
disability associated with the veteran's DDD.  The May 2005 
VA medical record also revealed no neurological signs.  
Although the veteran did report pain affecting both lower 
extremities, objective examination showed that his lower 
extremities were sensorily intact and no notation of 
neuropathy associated with the low back disability was 
presented in the February 2005, May 2005, and September 2005 
examination reports.

Further, during the time period under review, there is no 
medical evidence that the veteran's service-connected lumbar 
spine disability would warrant a higher rating if rated on 
the basis of incapacitating episodes of IVDS.  During VA 
examination in September 2005, there was no objective 
evidence otherwise establishing that the veteran's low back 
disability was manifested by any incapacitating episodes as 
defined in the regulations.  The  record does not show that 
bed rest was prescribed by a physician.  As such, the 
competent and objective evidence does not support a finding 
that the veteran had incapacitating episodes of IVDS having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, which is warranted for the next 
higher, 40 percent, rating assignable on the basis of 
incapacitating episodes. 

The Board also finds that since August 10, 2006-when the RO 
granted separate ratings for the neurological manifestations 
of service-connected low back disability-a rating in excess 
of 40 percent for the orthopedic manifestations of the 
veteran's low back disability is not warranted.

The orthopedic manifestations of the veteran's DDD of the 
lumbar spine have been rated as 40 percent, pursuant to DC 
5243 for IVDS.  Under the General Rating Formula, higher 
ratings are available for unfavorable ankylosis of the entire 
thoracolumbar spine or unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a.

The medical evidence  simply does not include evidence of, or 
of disability comparable to, unfavorable ankylosis of the 
entire thoracolumbar spine or unfavorable ankylosis of the 
entire spine.  However, the veteran was found to have forward 
flexion of the thoracolumbar spine to 30 degrees by the June 
2007 VA orthopedic examiner; this is a finding which, under 
the General Rating Formula, warrants a 40 percent rating for 
the orthopedic manifestations of his lumbar spine disability.  
As there is no evidence of greater limitation of motion since 
June 2007, no higher rating is warranted.



D.  Radiculopathy of the Lower Extremities

In addition, the RO also granted separate neurological 
ratings for radiculopathy of the left lower extremity and 
radiculopathy of the right lower extremity, under the 
provisions of 38 C.F.R. § 4.124a, DC 8520 (2007) (for rating 
incomplete paralysis of the sciatic nerve), and awarded a 10 
percent disability rating for each leg, with each rating 
effective August 10, 2006.

Neurological disability is evaluated on the basis of nerve 
paralysis, partial paralysis, neuritis or neuralgia in 
proportion to the impairment of motor or sensory function.  
38 C.F.R. §§ 4.120-4.124a (2007).  DC 8520 refers to 
incomplete paralysis of the sciatic nerve.  Under DC 8520, 
mild incomplete paralysis of the sciatic nerve warrants a 10 
percent disability rating; moderate incomplete paralysis 
warrants a 20 percent rating; moderately severe incomplete 
paralysis warrants a 40 percent rating; and severe incomplete 
paralysis with marked muscular atrophy warrants a 60 percent 
rating.  Complete paralysis of the sciatic nerve warrants an 
80 percent rating, but requires that the foot dangle and 
drop, no active movement possible of muscles below the knee, 
and flexion of knee weakened or (very rarely) lost.  
38 C.F.R. § 4.124a, DC 8520 (2007).

Considering the pertinent evidence in light of the criteria 
of DC 8520, the Board finds that initial ratings in excess of 
10 percent each for radiculopathy of the left lower extremity 
and for radiculopathy of the right lower extremity are not 
warranted at any point since the August 10, 2006 effective 
date of the grant of service connection.

A lay statement dated August 2006 from the veteran's wife 
reported that the veteran went from constant sciatic pain in 
the left leg to constant and severe sciatic pain in the left 
leg with occasional sciatic pain in his right leg as well.  
She also reported that the veteran had sought pain treatments 
at the San Antonio University Hospital Pain Management Center 
since early 2005, where he had received four epidural 
steroidal injections.  She claimed that his pain relief from 
such a procedure only lasted about two weeks.  (As noted 
above, the veteran did not respond to the AMC's March 2007 
letter for authorization to obtain medical records from this 
institution.)  The veteran's spouse also revealed that he had 
missed the equivalent of several days of work over the 
previous seven years because of his back disability.

During his Board hearing in August 2006, the veteran 
testified that he had sciatic pain in his left leg all the 
time and occasionally in his right leg.  At times he thought 
the pain was severe enough so that he could not walk without 
a cane.  He said that he used a cane or walking stick when he 
knew he had to be on his feet for long periods of time.  His 
back pain was constant.  He said that the back pain also 
radiated down his left leg, usually as far down as the calf 
and sometimes to the heel, and that he had occasional pain in 
his right leg, usually somewhere between his thigh and his 
calf.  The pain in the left leg was constant.  He described 
the pain in his lower back and left leg as normally ranging 
from 6 to 8 on a scale of 10.  He also estimated that he felt 
incapacitated by pain perhaps once every six weeks 
(Transcript, pp. 3, 4, 9, 11-12).

In his written statement of August 2006, the veteran 
maintained that epidural steroid injections at a private 
clinic provided some relief, but that relief never lasted 
more than two weeks.  He also stated that frequently he 
almost falls because his left leg will collapse beneath him.

On VA neurological examination in June 2007, the veteran 
complained of a recent increase in his pain and also of some 
numbness down his left leg from his buttocks down to his left 
calf and foot.  He also reported some symptoms on the right 
side.  Neurologic examination revealed intact motor and 
reflex testing, except for slightly depressed reflexes in 
both knees, but non lateralizing.  The veteran did have 
altered sensation in the right lateral lower leg and dorsum 
of his foot and an alteration of his gait because of his low 
back pain.  The examining neurologist diagnosed low back pain 
with bilateral lumbar radiculopathies, more so on the left 
side than the right.  The examiner noted that the veteran 
said his pain was severe about every six weeks.

The objective medical findings from the June 2007 VA 
neurological examination indicate that the veteran clearly 
has no more than mild incomplete paralysis of each lower 
extremity.  As such, even with consideration of the veteran's 
assertions and those of his spouse, the overall record does 
not support the assignment of the next higher, or 20 percent, 
rating under DC 8520, which requires moderate incomplete 
paralysis.  See 38 C.F.R. § 4.124a, DC 8520 (2007).  It 
logically follows that no higher rating under this diagnostic 
code is assignable.  

The Board thus finds that the initial 10 percent ratings 
assigned for radiculopathy of the left lower extremity and 
for radiculopathy of the right lower extremity represent the 
maximum schedular rating assignable since the effective date 
of the grant of service connection for these disabilities.  
As such, there is no basis for a staged rating of these 
disabilities, pursuant to Fenderson.

E.  All Periods

The Board also points out that, regardless of whether the 
former or revised criteria are considered, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the diagnostic codes predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996)), to include IVDS 
(see VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998)).

In this case, however, the Board finds that the 20 percent 
rating prior to August 10, 2006, and the 40 percent rating 
since August 10, 2006, properly compensate the veteran for 
the extent of his functional loss due to pain and other 
factors set forth in §§ 4.40 and 4.45.  The Board notes that 
the VA examiner's comments during the examination of June 
2002 noted that the veteran's range of motion was limited by 
pain.  The evidence indicates that the RO's assignment of the 
20 percent rating was based on consideration of functional 
loss due to pain, weakness, fatigue, lack of endurance, and 
incoordination.  The September 2005 VA examiner found no 
objective evidence that function was additionally limited by 
pain, fatigue, weakness, incoordination or lack of endurance, 
except for subjective pain.  Further, since September 26, 
2003, the criteria of the General Rating Formula are applied 
with and without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected.  As these symptoms are contemplated in the 
assignment of each rating, none provides any basis for 
assignment of any higher rating.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
under any of the former or revised applicable rating 
criteria. 

For all the foregoing reasons, the Board concludes that there 
is no basis for further staged ratings of the low back 
disability under consideration, pursuant to Fenderson, and 
that the claim for an initial rating in excess of 20 percent 
for a low back disability, characterized as herniated nucleus 
pulposis at the L4-5 level and DDD at the L4-5 and L5-S1 
levels, prior to August 10, 2006, and for a rating in excess 
of 40 percent for the low back disability since August 10, 
2006, must be denied.  In addition, the Board must deny any 
increase in the 10 percent ratings for radiculopathy of the 
left lower extremity and radiculopathy of the right lower 
extremity.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 




ORDER

An initial rating in excess of 20 percent for a low back 
disability, characterized as herniated nucleus pulposis at 
the L4-5 level and DDD at the L4-5 and L5-S1 levels, prior to 
August 10, 2006, is denied.

A rating in excess of 40 percent for a low back disability, 
characterized as herniated nucleus pulposis at the L4-5 level 
and DDD at the L4-5 and L5-S1 levels, from August 10, 2006, 
is denied.

An initial rating in excess of 10 percent for radiculopathy 
of the left lower extremity, from August 10, 2006, is denied.

An initial rating in excess of 10 percent for radiculopathy 
of the right lower extremity, from August 10, 2006, is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


